J-S13033-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHARLES ALLEN FULLER, SR.,                 :
                                               :
                       Appellant               :      No. 1305 WDA 2017

             Appeal from the Judgment of Sentence August 30, 2017
                in the Court of Common Pleas of Fayette County,
              Criminal Division at No(s): CP-26-CR-0002478-2016

BEFORE: GANTMAN, P.J., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                               FILED MAY 30, 2018

        Charles Allen Fuller, Sr. (“Fuller”), appeals from the judgment of

sentence entered following his conviction of two counts of failure to comply

with registration requirements of Megan’s Law.1 We affirm.

        In its Opinion, the trial court summarized the factual history underlying

the instant appeal, which we adopt for the purpose of this appeal. See Trial

Court Opinion, 10/12/17, at 2.

        Following a jury trial, Fuller was convicted of the above-described

charge. The trial court subsequently sentenced Fuller to six to twelve years

in prison.    Thereafter, Fuller filed the instant timely appeal, followed by a

court-ordered Pa.R.A.P. 1925(b) Concise Statement of matters complained of

on appeal.

____________________________________________


1   See 42 Pa.C.S.A. § 4915.1.
J-S13033-18


      Fuller challenges the sufficiency of the evidence underlying his

convictions. Brief for Appellant at 7, 10.          According to Fuller, “[t]he

Commonwealth presented evidence of such a speculative and unreliable

nature that there could be no reasonable inferences drawn thereon[,] nor

could that evidence, even when viewed in the best possible light, suffice to

prove that the alleged acts occurred with proof beyond a reasonable doubt.”

Id. at 13.       Fuller argues that, contrary to the testimony of the

Commonwealth’s witnesses, he had registered an address “through the

Commonwealth of Pennsylvania.” Id. at 14. In support, Fuller states that

“the evidence was wholly insufficient to find that [he] established a new

residence[,] requiring registration of a new address.”        Id. at 15.     Fuller

contends that “the jury’s verdict of guilty is manifestly sufficient to shock one’s

sense of justice in that the verdicts were inconsistent requiring an arrest of

judgment or grant of a new trial.” Id. Fuller does not direct this Court to

evidence supporting his assertions.

      Fuller appears to conflate a challenge to the sufficiency of the evidence

with the standard applicable to a claim that the verdict is against the weight

of the evidence. In his Concise Statement of matters complained of on appeal,

Fuller challenged only the sufficiency of the evidence. See Concise Statement,

9/21/17. Accordingly, any challenge to the verdict as against the weight of

the evidence is waived. See Commonwealth v. Bullock, 948 A.2d 818, 823

(Pa. Super. 2008) (stating that where a trial court directs that a concise


                                       -2-
J-S13033-18


statement be filed, any issues not raised in that statement shall be deemed

waived).

      In its Opinion, the trial court set forth the applicable law, addressed

Fuller’s challenge to the sufficiency of the evidence, and concluded that Fuller

was not entitled to relief. See Trial Court Opinion, 10/12/17, at 3-5. We

agree with the sound reasoning of the trial court, as set forth in its Opinion,

and affirm on this basis with regard to Fuller’s challenge to the sufficiency of

the evidence. See id.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/30/2018




                                     -3-